William W. Porter, J., dissenting:
The importance of the principle involved in an affirmance of this judgment leads me to dissent. I see the technical difficulty in reviewing the order, but the learned judge of the court below *549has, as introductory to and explanatory of his order, set forth and filed his reasons. Furthermore, the fact of the marriage alleged is jurisdictional.
I would state the question involved as, not whether there was a valid marriage, but whether there was proof of marriage. The court below has found the fact of ■ marriage between the prosecutrix and the defendant. There is not one word of proof that the parties, at any time, went through even the mere form of a marriage ceremony. The prosecutrix does not allege that words in present, or even in futuro, were used. By her testimony she attempted to prove the allegation of marriage wholly by proof of cohabitation and reputation. She uttered no syllable indicating that a marriage was ever entered into, although speaking of her relation with the defendant as a married relation. When she was cross-examined this crucial question was asked: “You don’t pretend to say you were legally married ? ” To which reply was made: “We never went through a legal ceremony. ” She admits that she solicited the defendant to procure a marriage license, thus showing her knowledge that some legal forms were necessary. Thus stands the proof of the fact of marriage. The testimony of the prosecutrix containing the admission that there was no marriage ought to have determined the case against her. Proof of cohabitation and reputation is not proof of marriage, but proof from which a marriage may be inferred. Its use is most frequent in cases involving the devolution of property, and particularly in cases where the parties are dead. When the alleged wife is living and the alleged husband is living, and the former admits that no marriage ceremony was performed, and the latter denies the marriage, no effect should be given to proof which furnishes merely the basis for a presumption. It is hinted in the evidence that the defendant has married. It may be that he has children. The effect of the order of the court below is a, judicial finding that he was married to the present prosecutrix. I am not willing to assent to a decree, which may in this case (or in others based upon it as a precedent), have the effect of making a man a bigamist, or rendering an honest wife husbandless, or possibly of bastardizing issue, on testimony such as here appears.
W. D. Pouter, J., concurs in this opinion.